Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 4/12/2022 has been entered.  

Status of claims
Claims 2, 4, 11, and 15, had/have been canceled.
Claims 1, 3, 5, 7, and 9 have been amended. 
In summary, claims 1, 3, 5-10, 12-14, and 16-18 are pending and examined in this office action.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
See “Response to arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 1/12/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 4/12/2022 have been thoroughly considered but are not deemed fully persuasive.

Claim Objections 
Claim 1 is objected for the following informality:  
In the amended claim 1, line 2, “a a first” appears to be a typographic error, and should be changed to ---a first---. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Amended claim 9 depends on amended claim 1 and recites the limitations of a “first parent plant” and a “second parent plant”. 
However, claim 1 does not recite a first parent plant, a second parent plant, or any parent plant. Thus, the “the first parent plant” and the “the second parent plant” of claim 9 do not have proper and sufficient antecedent bases in claim 1, rendering the claim indefinite.  
Appropriate corrections and clarifications are required.  
The claim is not further examined for merit until the corrections and clarifications are made, and the metes and bounds of the claim are clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 

Claims 1, 3, 6-8, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al. (Using a periclinal chimera to unravel layer-specific gene expression in plants. The Plant Journal 75, 1039–1049, 2013), in view of University of Florida (Report of the Tomato Genetics Cooperative Number 56, 2006). 
Claim 1 is drawn to a method comprising steps of: 
(a) crossing a genus of wild species comprising the first L1-localized trait of interest and a genus of cultivars comprising the second L1-localized trait of interest, wherein the wild species does not comprise the second L1-localized trait of interest and the cultivar does not comprise the first L1- localized trait of interest; 
(b) selecting a genus of first plants comprising the first L1-localized trait of interest and the second L1-localized trait of interest from the crossing in step (a); 
(c) providing a genus of second plants not comprising the first L1-localized trait of interest and not comprising the second L1-localized trait of interest; and 
(d) making a genus of periclinal chimera plants comprising an L1-shoot meristem layer of the first plant and the L2 and L3- shoot meristem layer of the second plant.  
For producing a periclinal chimera plant comprising a first L1-localized trait of interest and a second L1- localized trait of interest (preamble). 
Claim 10 limits the first and second plant of claim 1 to the genus Solanum (tomato).  
Claim 12 recites a periclinal chimera plant obtained by the method according to claim 1, or a plant vegetatively derived thereof.
Claim 17 limits claim 1, wherein the first plant of step (b) is an F1-hybrid of the cross of the wild species and the cultivar of step (a).   
Other dependent claims
Claims 3 and 6 recite that said wherein said first L1- localized trait of interest is a biotic or abiotic stress resistance trait (drought resistance, insect resistance, fungal resistance, oomycete resistance or combination thereof), and said second L1-localized trait of interest is a fruit color trait and/or the ability to accept pollen produced by the second plant.  
Claim 7: wherein the one or more L1-localized traits of interest are fruit color, or ability to accept pollen that are produced by the plant itself, or a combination thereof.  
Claim 8: wherein the first parent plant is of a commercially irrelevant variety or a wild species, and wherein the second parent plant is a commercially relevant variety or cultivar.  
Claim 13 limits claim 1, further comprising producing a plant product from the periclinal chimera plant.  
Claims 14 and 16 are drawn to a method comprising:
(A) providing the periclinal chimera plant of claim 12; 
(B) growing the periclinal chimera plant;  
(C) deriving a plant product from the plant grown; and
(D) processing the plant product obtained.
Claim 18 limits claim 1, further comprises several rounds of inbreeding between step (a) and step (b) and wherein the first plant of step (b) is an inbred plant obtained by said inbreeding.
According to specification ([0115]), a commercially irrelevant plant may be a wild tomato, preferably a species of Solanum pennelli (such as line LA716). In Examples 1-13 ([0159]-[0239]), Solanum pennelli  line LA716 was the only wild type/commercial irrelevant plant in the examples.  
According to specification ([0155]), preferably, the first plant and L1-shoot meristem layer of the periclinal chimera plant have the genotype of a first generation F1 hybrid of a Solanum lycopersicum inbred line LA3579 with S. pennellii.  In Examples 1-13 ([0159]-[0239]), Solanum lycopersicum inbred line LA3579 was the only cultivar/commercial relevant plant in the examples.    

Interpretation of “the first L1-localized trait of interest” and “the second L1-localized trait of interest” of step (a) in claim 1:
Wild species and cultivar plants are not periclinal plants, thus, L1, L2, L3 have the same genotype in wild species and cultivar plants.  They do not comprise L1-localized trait(s) until the periclinal chimeric plant is made in step (d).  
Thus, “the first L1-localized trait of interest” and “the second L1-localized trait of interest” in step (a) are interpreted as antecedents from the “a first L1-localized trait of interest and a second L1-localized trait of interest” in periclinal chimeric plant of the preamble (produced after step (d)).  
Interpretation of “L1-localized trait of interest”:  
In view of specification ([0063]), an “L1-localized trait” is harbored essentially within the L1-shoot meristem layer.  
Therefore, “L1-localized trait” means that the trait is essentially (but not exclusively) located in L1 layer of the periclinal plant, but L2 and L3 may also comprise such trait.  

Regarding claims 1, 10, 12, 17 
1. Filippis et al. teach a method of producing a periclinal chimera plant by providing and grafting first and second plants (Solanum, tomato) (p1040, 3rd para).  L1 layer of meristem shoot is from the first plant (wild type Solanum pennellii LA716), L2 and L3 layers meristem shoot are from the second and different plant (cultivar Solanum lycopersicum) (p1040, right col, 3rd para; fig 1).  
The traits including resistance to insect/pathogen in the L1 layer is from the wild-type Solanum pennellii LA716 (P1046, right col, 2nd para). 
Gene expressions and traits are specifically localized in L1 layer of the first plant, not in L2 and L3 layers of the second plant (p1040, right col, last para; p1041, left col, 1st para, p1042, figure 3).  There are at least 2 specific genes expressed in L1 (p1042, table 3). 
The periclinal chimera plant is successfully produced (p1041, fig 2--column 4 of (a), (b) and (c) is the periclinal chimera plant named Periclinal 1).  
Filippis et al. teach plotting the selected gene expressions of L1, L2 and L3 layers of the periclinal plant.   
2. Filippis et al. additionally teach crossing the wild type Solanum pennellii LA716 and the cultivar Solanum lycopersicum to obtain F1 hybrid tomato having the combination of phenotypes/traits (p1041, figure 2—column 3 of (a), (b) and (c) is the hybrid plant named F1, right col, 1st para).   
The wild type plant LA716 has the trait of resistance to insect/pathogen as analyzed above, which does not present in the cultivar plant, analyzed more below. 
Please note that LA716 of Filippis et al. is the sole wild-type/commercial irrelevant tomato preferred and reduced to practice in all of the examples by applicant. LA716 carries the same first L-1 localized trait(s) of interest in Filippis et al. and in instant application. If the claimed wild-type plants (including LA716) do not comprise the second L-1 localized trait(s) of interest, then the LA716 of Filippis et al. also do not comprise the second L-1 localized trait(s) of interest. 
The cultivar plant was Heinz 1706, which comprises many traits, for example large fruit size (p1041, fig 2(c), left is Solanum lycopersicum), which does not present in the wild-type plant.  The wild-type plant has the trait of small fruit size (fig 2(c), 2nd left is Solanum pennellii).   
Please note that the broadly claimed cultivar/commercial relevant tomatoes encompass Heinz 1706 of Filippis et al.  The broadly claimed second L-1 localized trait(s) of interest in instant application encompasses the second L-1 localized trait(s) of interest of Heinz 1706 of Filippis et al.  If the claimed genus of cultivar tomatoes does not comprise the first localized trait(s) of interest, the cultivar tomato of Filippis et al. also does not comprise the first localized trait(s) of interest.  
The periclinal chimera plant has many traits as the cultivar plant and pathogen resistance as the wild type plant (p1041, fig 2--column 4 of (a), (b) and (c) is the periclinal chimera plant named Periclinal 1).  
Note: the “second plant” is for L2 and L3 layers of the periclinal plant, can be any plant, cultivar or wild-type, as long as it does not comprise the combination of the traits of interest.  The Heinz 1706 cultivar tomato of Filippis et al. reads on the second plant.  
Thus, Filippis et al. teach step (a) and teach the L1 layer source plant (“the first plant”) of the periclinal plant, and the F1-hybrid of the cross of the wild species and cultivar of step (a) of claim 17. 

3. Filippis et al. further teach the advantage of a periclinal plant having the traits of interest in L1 layer (outer layer) being L1 layer is exposed and is more crucial for insect resistance, thus the insect resistance traits can be limited in L1 layer (P1046, right col, 2nd para).   Thus, the periclinal plant as demonstrated by Filippis et al. has multiple advantages: resistance to pathogen from wild-type plant, and many traits from cultivar plant. 
Accordingly, Filippis et al. teach making periclinal tomato plant using L1 layer of first plant comprising 2 or more L1 localized traits of interest, and using L2 and L3 layers of the second plant do not comprising the 2 or more L1 localized traits of interest, and 
teach F1 hybrid plant from wild-type and cultivar (the same as the claimed first plant), 
except do not explicitly teach 
selecting and using the above F1 hybrid tomato plant serving as L1 layer to make periclinal tomato plant and are silent if the cultivar tomato is resistant to insect and pathogen (Filippis et al. teach that wild-type tomato is resistant to insect and pathogen and serves as L1 layer as analyzed above).    
	University of Florida teaches that each line of tomato, being cultivar or wild-type, has distinct traits (p14, 2nd para; p15, last para; p27, 2nd para; p29, 2nd para).  
	Specifically, the wild type Solanum pennellii has green fruit color; the cultivar Solanum lycopersicum has red fruit color) (p11-12, table 1).  
Also, specifically, cultivar Solanum lycopersicum are susceptible to leaf curl virus and tomato mottle virus.  No resistance to leaf curl virus and tomato mottle virus has been found in cultivar Solanum lycopersicum (p22, 2nd para). Cultivar Solanum lycopersicum are also susceptible to other pathogens (p17, last para, p22, last para, p25, fig 1). 
Not claimed, but nevertheless, University of Florida teaches LA3579 (the preferred and only cultivar/commercial relevant plant in the examples by applicant) had been available before the time of filing of instant application (p29, last para).  
Thus, Filippis et al. in view of University of Florida teach that the wild-type tomato comprises pathogen resistant trait (the first localized trait of interest) that the cultivar tomato does not comprise; and that the cultivar tomato comprises many traits including red fruit color trait that the wild-type tomato does not comprise.  Again, please note that the claimed genus of cultivar plant and second trait(s) of interest encompass the species of cultivar and trait(s) of Heinz 1706 of Filippis et al. 
Accordingly, Filippis et al. in view of University of Florida teach a motivation to use hybrid plant comprising traits from both wild-type and cultivar as the first plant to serve as L1 layer of the periclinal plant (the deficiency of Filippis et al. alone). 

Regarding dependent claims, as analyzed above, the biotic/abiotic/insect-resistance trait is from wild-type (first trait of interest), the red-fruit-color trait is from cultivar (second trait of interest).  Thus, Filippis et al. in view of University of Florida teach the limitations of claims 3, 6-7.  
As analyzed above, Solanum lycopersicum is Cultivar/commercial tomato, Solanum pennellii is wild-type (not commercial), thus, Filippis et al. in view of University of Florida teach the limitations of claim 8.  
Regarding dependent claims 13-16, Filippis et al. continue to teach growing the periclinal chimera plant and obtaining leaves, flowers and fruits (p1047, left col, 1st para; p1041, fig 2).  Filippis et al. teach mixing leaf tissue (a plant product) with solution (reading on processing the plant product) to extract RNA and use RT-PCT to determine gene expression and phenotype (p1042, left and right cols). Thus, Filippis et al. in view of University of Florida teach the limitations of claims 13-16. 
Regarding new claim 18, inbreeding a hybrid plant for several rounds is a routine practice taught in prior art. For example, University of Florida teaches inbreeding hybrid tomato for 6 generations, and selecting homozygote, thus, not only teach the method, but also teach the advantage of the method. 

An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Filippis et al. teach and demonstrated making a periclinal chimera plant, the L1 layer comprises 2 traits including resistance trait from wild type tomato, and L2 and L3 layers do not comprise such 2 traits, and the advantage of such periclinal chimera plant.  Filippis et al. additionally teach and demonstrated making the first plant of claim 1—a hybrid plant comprising the combination of the first and second traits of interest. 
University of Florida teaches each of wild-type and cultivar tomato has distinct traits—the specific trait (pathogen resistance for example) in wild-type is not present in cultivar, the specific trait (red color for example) in cultivar is not present in wild-type.  Accordingly, Filippis et al. in view of University of Florida teach a motivation to use hybrid plant comprising traits from both wild-type and cultivar as the first plant to serve as L1 layer of the periclinal plant (the deficiency of Filippis et al. alone). 
One of ordinary skill in the art would have realized the advantage of periclinal chimera plant that the L1 layer comprises 2 traits of interest (for example, for insect resistance) as taught by Filippis et al., and been motivated to make such periclinal chimera plant also as taught by Filippis et al., to achieve the expected result as Filippis et al. did.   
One of ordinary skill in the art would also have recognized the available hybrid source plant comprising 2 traits of interest, one distinct from wild-type like resistance trait, the other distinct from cultivar like red fruit color, and the method of making and selecting such hybrid plant as taught by Filippis et al. in view of University of Florida, and been motivated to select the hybrid plant comprising the combination of the traits of interest, and use such hybrid plant as the source plant of the L1 layer of the periclinal plant, to make a periclinal chimeric plant comprising the combination of the traits of interest in L1 layer (for example, insect resistance and red fruit color), to achieve the expected result as Filippis et al. did.   
The expectation of success would have been high because the method of making periclinal chimera plant and making hybrid plant of wild-type and cultivar are successfully demonstrated by Filippis et al.  The source plant (hybrid plant) having the combination of traits are taught by Filippis et al.  
In addition, the wild-type plant and the comprise trait (first L1-localized trait) and not-comprised traits (second L1-localized trait) of Filippis et al. are narrower and more specific than the claimed genus of wild-type plants and the carried traits (first L1-localized trait) by applicant, and are exactly the same as the preferred wild-type plant in the specification and in all of the examples.  The cultivar plant and the comprised trait (second L1-localized trait) and not comprised traits (first L1-localized trait) as claimed encompass that of Filippis et al. (a species).   
Therefore, the invention would have been obvious to one of ordinary skill in the art. 
	 
Claim 5 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al. in view of University of Florida as applied to claim 1, and further in view of Togami et al. (US Patent No. 8183434, granted and published 5/22/2012; filed 3/28/2008).  
Claim 1 has been analyzed above. 
Claim 5 recites that the first plant is obtained by introducing at least one of the first L1-localized trait of interest and the second L1- localized trait of interest by genetic modification.  
Filippis et al. in view of University of Florida do not teach the limitation of claim 5. 
Togami et al teach a method for producing a periclinal chimeric plant comprising steps of 
transforming and providing a first plant (strain 19907) with 2 trait leading genes and marker genes; and providing a second plant (strain 26898, not transformed).  
The tissues of the first plant and the second plant were co-cultured.
Chimeras plants (some being periclinal chimeric plants) were generated from the first and second plants, in which only L1 layer comprises the transgenes, L2 or L3 layers do not comprise the transgenes (Example 9, col 17, lines 16-67; col 18, lines 1-16).    
Fully periclinal chimeras are selected from such chimeric plants (col 3, line 30-54; claims 6-9).   
Thus, Togami et al. not only teach the method of instant claim 5, but also teach applying the method into making a periclinal chimeras plant having transgenes and the traits localized in L1 layer.  
One of ordinary skill in the art would have realized the claimed traits can be introduced to L1 layer by either transformation as taught by Togami et al or breeding as taught by Filippis et al. In another word, transformation is known method in the art as breeding is. One of ordinary skill in the art would have been motived to apply the known method of transformation as taught by Togami et al. to make periclinal chimeras plant having transgenes and the traits localized in L1 layer, to achieve the expected result.  The expectation of success would have been high because the method of making periclinal chimera plant are successfully demonstrated by Filippis et al. (by breeding) and Togami et al. (by transformation).  
Therefore, the claim would have been obvious to one of ordinary skill in the art. 

Remarks
The following references were previously cited and relevant to instant application:
Bolger et al. (The genome of the stress-tolerant wild tomato species Solanum pennellii. Nature Genetics 46: 1034-1039, 2014). 
Yan et al (Pollen-mediated gene flow from transgenic cotton under greenhouse conditions is dependent on different pollinators. Nature Scientific Reports 1-9, 2015).   

Response to Arguments
Claims have been significantly amended.  
In view of the amendments, claim objection and 112(b) rejection are newly made accordingly. 

Claim interpretation and Obviousness 
Claim interpretation and 103 rejections are significantly modified accordingly.  Thus, the arguments are no longer applicable.  
Nevertheless, the brief responses are provided in the following: 
Applicant argues that nowhere does Filippis teach or suggest that the hybrid plant comprises a first and a second trait of interest in the L1-meristem layer.  And there is no rationale provided-in Filippis or otherwise-for the ordinarily skilled person to substitute the S. pennelli L1-meristem layer of Filippis' periclinal chimera for the L1-layer of the hybrid plant, and that Filippis teaches in Figure 2 (c) that the fruit size produced by the periclinal chimera is larger than the fruit size produced by S. pennellii. So, at most, those of skill in the art would have reasonably concluded that fruit size is not a trait that is located in the L1-meristem layer.
Applicant thus concludes that the prior art does not teach that traits of interest can recite in the L1-meristem layer of a plant, and that there was no motivation in the art to use the F1 hybrid instead of L. pennellii as the L1-meristem layer in Filippis' periclinal chimera.  
Applicant states that It was the present inventors who realized that traits of interest are found in the L1- meristem layer of a plant and thus that a combination of interesting traits merely needs to be present in this L1-meristem layer. Absent this recognition, the art simply could not have contemplated, let alone found motivation, in reaching the present invention. Simply, the person of ordinary skill in the art would not have harbored any expectation of success. 
The arguments have been thoroughly considered but not deemed persuasive.  The rejection is significantly modified, fruit size is not the major cited trait in the rejection.   Nevertheless, in fact fruit size trait is located in L1 layer. As analyzed above, University of Florida teaches color trait, which is comprised in the cultivar tomato, not in wild tomato. 
Please note, the wild-type plant LA716 tomato and the comprise trait (first L1-localized trait) and not-comprised traits (second L1-localized trait) of Filippis et al are narrower and more specific than the claimed wild-type plant and the carried trait (first L1-localized trait) by applicant, and are exactly the same as the preferred wild-type plant in the specification and in all of the examples.  
The genus cultivar plant and the comprised trait (second L1-localized trait) and not comprised traits (first L1-localized trait) as claimed encompass that of Filippis et al.   Please note that the broadly claimed cultivar/commercial relevant tomatoes encompass Heinz 1706 of Filippis et al.  The broadly claimed second L-1 localized trait(s) of interest in instant application encompasses the second L-1 localized trait(s) of interest of Heinz 1706 of Filippis et al.  If the claimed genus of cultivar tomatoes does not comprise the first localized trait(s) of interest, the cultivar tomato of Filippis et al. also does not comprise the first localized trait(s) of interest.  
Given Filippis et al. teach the structure and steps of the claim 1, and teach the source plant of step (b), one of ordinary skill in the art would have been motivated to select the hybrid plant comprising the combination of the traits of interest, and use such hybrid plant as the source plant of the L1 layer of the periclinal plant, to make a periclinal chimeric plant comprising the combination of the traits of interest in L1 layer (for example, insect resistance and red fruit color), to achieve the expected result as Filippis et al. did.  The expectation of success would have been high because the method of making periclinal chimera plant and making hybrid plant of wild-type and cultivar are successfully demonstrated by Filippis et al.  The source plant (hybrid plant) having the combination of traits are taught by Filippis et al.  

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663